Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 are allowed.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/06/2019 and 03/07/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Closest prior art is Neishi (EP2436795A1)
Neishi discloses a carburized component used as shafts made of a steel wherein the steel having overlapping elemental compositions as required by instant claim 1.  Neishi also discloses average C concentration in the region from outermost surface to 0,2 mm dept as 0.35-0.6% by mass.
However, Neishi does not discloses the carburized component having metallic structure in the area around hole present in the outer circumferential surface which falls within the range in claim 1 such that “having at least one hole at said outer circumferential surface, having a total volume ratio (α'+y) of martensite and retained austenite of 97% or more at a structure at a position of a 1 mm depth from said outer circumferential surface in an axial direction of said hole and at a position of a 20 µm depth from the surface of the hole, having a maximum retained austenite volume ratio (R1) of 10.0 to 30.0% at a position of a 1 mm depth from said outer circumferential surface in an axial direction of said hole and in a range of up to a 200 µm depth from the surface of the hole, and having a retained austenite reduction rate (delta ƴ) of 20% or more found by a formula (A) from said R1 and a volume ratio (R2) of retained austenite at a position of a 1 mm depth from said outer circumferential surface in an axial direction of said hole and at a position of a 20 µm depth from the surface of said hole”.
No prior art can be found to disclose instant claim 1 required metallic structure as indicated above.
Hence, instant claims 1-5 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733